FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JASON CABOT,                                     No. 12-55422

               Plaintiff - Appellant,            D.C. No. 2:10-cv-05728-ODW-
                                                 AJW
  v.

STEPHANE COMBET-BLANC; PAULA                     MEMORANDUM*
ABRAHIMI,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Jason Cabot appeals pro se from the district court’s order dismissing his

diversity action as barred by the applicable statutes of limitations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Ellis v. San Diego, 176


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1183, 1188 (9th Cir. 1999). We affirm.

       The district court properly dismissed Cabot’s action because Cabot filed suit

after the applicable statutes of limitations had expired. See Cal. Civ. Proc. Code

§ 335.1 (two years for “[a]n action for assault, battery, or injury to . . . an

individual caused by the wrongful act or neglect of another”); § 340 (one year for

defamation and false imprisonment claims).

       The district court did not abuse its discretion in denying Cabot’s motion

under Fed. R. Civ. P. 59 because Cabot failed to establish grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Rule 59(e)).

       Cabot’s argument that the district court should have permitted discovery to

allow him to establish the amount of time, if any, defendants were absent from

California to toll his claims under Cal. Civ. Proc. Code § 351 is unpersuasive.

       AFFIRMED.




                                             2                                    12-55422